NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Submitted May 3, 2018
                                  Decided May 4, 2018

                                         Before

                       JOEL M. FLAUM, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       AMY C. BARRETT, Circuit Judge

No. 17-3558

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Illinois.

      v.                                          No. 16-CR-30127-MJR-2

CHARLES A. WILLIAMS,                              Michael J. Reagan,
    Defendant-Appellant.                          Chief Judge.



                                       ORDER

       Charles Williams was indicted on one count of conspiring to deal with
counterfeit securities, 18 U.S.C. § 371, after he cashed fraudulent checks created by a
coconspirator and recruited others to join the operation. He pleaded guilty to the charge
under a plea agreement. See FED. R. CRIM. P. 11(c)(1)(B). The district judge imposed a
within-Guidelines sentence of 54 months’ imprisonment and 3 years’ supervised
release.

       Although his plea agreement includes a broad appeal waiver, Williams filed a
notice of appeal. His appointed attorney has moved to withdraw his representation
under Anders v. California, 386 U.S. 738 (1967), and Williams has not responded to
No. 17-3558                                                                         Page 2

counsel’s motion. See CIR. R. 51(b). Counsel has submitted a brief that explains the
nature of the case and addresses the issues that this kind of appeal might involve.
Because counsel’s brief appears thorough, we limit our review to the potential issues
that are discussed in it. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014);
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel first reports that Williams does not want to withdraw from his plea
agreement; thus counsel need not and rightly does not explore whether Williams could
challenge the validity of his guilty plea. See United States v. Konczak, 683 F.3d 348, 349
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

        Counsel next considers whether Williams could challenge his sentence but
correctly concludes that his appeal waiver would foreclose this challenge. In his plea
agreement Williams waived “the right to contest any aspect of the conviction and
sentence, including the manner in which the sentence was determined and imposed …
except [] if the sentence imposed is in excess of the Sentencing Guidelines as determined
by the Court (or any applicable statutory minimum, whichever is greater).” Because
Williams does not seek to overturn his plea agreement, the appeal-waiver portion of
that agreement stands. See United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013). We
enforce these valid waivers of appellate rights against sentencing challenges unless the
district judge based the sentence on constitutionally impermissible criteria such as race.
United States v. Smith, 759 F.3d 702, 706 (7th Cir. 2014). That limited exception does not
apply here. Although the district judge condemned Williams’s criminal history and
emphasized the seriousness of his offense, the judge’s comments were not
constitutionally impermissible. Rather, they helped explain the judge’s reasoning in
fashioning an appropriate within-Guidelines sentence.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.